DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Regarding claim 1, line 4, claim 11, line 3, and claim 14, line 4, “selective catalyst reduction, SCR, catalyst” should be changed to selective catalyst reduction (SCR) catalyst.  Regarding claim 1, line 10, claim 11, line 7, and claim 14, line 8, “at least one evaporation member” should be changed to an evaporation member since the claims subsequently reference “the evaporation member” and not “the at least one evaporation member.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one evaporation member in claims 1, 4, 7-9, 11, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunel (US 2015/0152766 A1).
Regarding claim1, Brunel discloses an exhaust aftertreatment arrangement (Figure 6) for converting NOx emissions, the exhaust aftertreatment arrangement (Figure 6) comprising: 5a fluid channel [3] for providing a fluid pathway for the exhaust gases, a selective catalyst reduction, SCR, catalyst [5], arranged in or downstream the fluid channel [3], an injector [13] configured to inject a liquid reductant [15] for providing ammonia to the SCR catalyst [5], the injector [13] being arranged upstream of the SCR catalyst [5], 10a heating arrangement [1] for heating the injected reductant [15], the heating arrangement [1] being arranged upstream of the SCR catalyst [5] and comprising an electrical heating element [19, 23] (specifically, see resistive heating element [77]) and at least one evaporation member [17, 21] configured to be heated by the heating element [19, 23] (specifically, see resistive heating element [77]), wherein the heating arrangement [1] is removably arranged (see flanges [33, 35]) relative the fluid channel [3] such that, in an assembled state, the evaporation member [17, 21] is arranged in the 15fluid channel [3] such that at least a portion of the injected liquid reductant [15] comes into contact with the evaporation member [17, 21] when injected (paragraphs 0045, 0050-0103, and Figures 1-4 and 6-7).  
Regarding claim 2, Brunel discloses the exhaust aftertreatment arrangement according to claim 1, wherein the fluid channel [3] comprises a first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) arranged upstream of the injector [13], and the 20heating arrangement [1] comprises a first heating arrangement flange [33], such that, in the assembled state, the first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) is circumferentially connected to the first heating arrangement flange [33], and wherein the heating arrangement [1] is removably arranged relative the fluid channel [3] at least by that the first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) is removably connected (see bolt holes in inlet flange [33]) to the first heating arrangement flange [33] (paragraph 0056 and Figures 1-2 and 6).  
Regarding claim 5, Brunel discloses the exhaust aftertreatment arrangement according to claim 2, wherein the heating arrangement [1] comprises a heating channel [31] extending up to the first heating 10arrangement flange [33], and wherein the electrical heating element [19, 23] (specifically, see resistive heating element [77]) is arranged in the heating channel [31], or wherein the electrical heating element is arranged to extend from the heating channel or out from the first heating arrangement flange (paragraphs 0055, 0068-0073, 0076-0077, 0080-0081, and Figures 1-2 and 7).
Regarding claim 6, Brunel discloses the exhaust aftertreatment arrangement according to claim 5, wherein the heating 15channel [31] comprises a channel bend (paragraph 0055 and Figures 1-2; wherein the cylindrical body [31] has a circumferentially curved wall (i.e., bend)).  
Regarding claim 7, Brunel discloses the exhaust aftertreatment arrangement according to claim 1, wherein the evaporation member [17, 21] comprises a plate [17] having a reductant impacting surface [37] arranged to face the injector [13] (paragraph 0064 and Figures 1-4).  
Regarding claim 8, Brunel discloses the exhaust aftertreatment arrangement according to claim 7, wherein the plate [17] is a first plate [17] having a first longitudinal extension, and the evaporation member [17, 21] further comprises a second plate [21] having a second longitudinal extension different to the first longitudinal extension (paragraphs 0064-0066 and Figure 4).  
Regarding claim 9, Brunel discloses the exhaust aftertreatment arrangement according to claim 1, wherein the evaporation member [17, 21] is configured to induce a swirling motion (see convex parts [45, 47]) of the exhaust gases (paragraphs 0064, 0067, and Figures 1-3).
Regarding claim 10, Brunel discloses the exhaust aftertreatment arrangement according to claim 1, wherein the heating 30arrangement [1] is arranged such that, in use, the injected liquid reductant [15] is prevented from being brought into contact with the electrical heating element [19, 23] (specifically see resistive heating element [77]) (paragraphs 0068-0073, 0076-0077, 0081, and Figures 1-2, 4, and 7; wherein the sheathes [91] cover the resistive heating elements [77] such that they are not contacted by the liquid reagent [15]).     
Regarding claim11, Brunel discloses a heating arrangement [1] for an exhaust aftertreatment arrangement (Figure 6) for converting NOx emissions, the exhaust aftertreatment arrangement (Figure 6) comprising 5a fluid channel [3] for providing a fluid pathway for the exhaust gases, a selective catalyst reduction, SCR, catalyst [5], arranged in or downstream the fluid channel [3], and an injector [13] configured to inject a liquid reductant [15] for providing ammonia to the SCR catalyst [5], the injector [13] being arranged upstream of the SCR catalyst [5], wherein the heating arrangement [1] comprises 10 an electrical heating element [19, 23] (specifically, see resistive heating element [77]) and at least one evaporation member [17, 21] configured to be heated by the heating element [19, 23] (specifically, see resistive heating element [77]), wherein the heating arrangement [1] is removably connectable (see flanges [33, 35]) to the fluid channel [3] such that, in the assembled state, the evaporation member [17, 21] is arranged in the 15fluid channel [3] such that at least a portion of the injected liquid reductant [15] comes into contact with the evaporation member [17, 21] when it is injected (paragraphs 0045, 0050-0103, and Figures 1-4 and 6-7).  
Regarding claim 12, Brunel discloses a heating arrangement according to claim 11, further a first heating arrangement flange [33] and a second heating arrangement flange [35] arranged opposite to the first heating arrangement flange [33], wherein the first heating arrangement flange [33] is circumferentially connectable to a first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) of the fluid channel [3], and the second heating arrangement flange [35] is circumferentially connectable to a second channel flange (flange of downstream segment [38] which is attached to outlet flange [35]) of the fluid channel [3] (paragraph 0056 and Figures 1-2 and 6).  
Regarding claim 13, Brunel discloses a vehicle comprising an exhaust aftertreatment arrangement (Figure 6) according to claim 1 (paragraph 0034, 0045, and Figure 6).  
Regarding claim 14, Brunel discloses a method for assembling and/or disassembling a heating arrangement [1] relative a fluid channel [3] of an exhaust aftertreatment arrangement (Figure 6) for converting NOx emissions, the exhaust aftertreatment arrangement (Figure 6) comprising a fluid channel [3] for providing a fluid pathway for the exhaust gases, a selective catalyst reduction, SCR, catalyst [5], arranged in or downstream the fluid channel [3], and an injector [13] configured to inject a liquid 25reductant [15] for providing ammonia to the SCR catalyst [5], the injector [13] being arranged upstream of the SCR catalyst [5], wherein the heating arrangement [1] comprises an electrical heating element [19, 23] (specifically see resistive heating element [77]) and at least one evaporation member [17, 21] configured to be heated by the heating element [19, 23] (specifically see resistive heating element [77]), the heating arrangement [1] being removably connectable (see flanges [33, 35]) to the fluid channel [3], the method comprising: 30assembling the heating arrangement [1] relative the fluid channel [3] such that the heating arrangement [1] is arranged upstream of the SCR catalyst [5] and the evaporation member [17, 21] is arranged in the fluid channel [3] such that at least a portion of the injected liquid reductant [15] comes into contact with the evaporation member [17, 21] when injected, and/or disassembling the heating arrangement from the fluid channel (paragraphs 0045, 0050-0103, and Figures 1-4 and 6-7).  
Regarding claim 15, Brunel discloses the method according to claim 14, wherein the fluid channel [3] comprises a first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) arranged upstream of the injector [13], and the heating arrangement [1] comprises a first heating arrangement flange [33], wherein the step of assembling the 5heating arrangement [1] relative the fluid channel [3] comprises circumferentially connecting the first channel flange (flange of upstream segment [36] which is attached to inlet flange [33]) to the first heating arrangement flange [33], and/or wherein the step of disassembling comprises disconnecting the first channel flange from the first heating arrangement flange (paragraph 0056 and Figures 1-2 and 6).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the combination including a first channel flange arranged upstream of the injector and a second channel flange arranged upstream of the first channel flange (i.e., both the first and the second channel flanges arranged upstream of the injector) in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 4, the combination including the evaporation member arranged to extend from the heating arrangement into the fluid channel across the first channel flange in the invention as claimed is neither disclosed nor rendered obvious by the prior art

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Mueller-Haas et al. (US 9,617,895 B2) and Nefischer (US 8,082,732 B2) which further disclose a state of the art for reductant heating arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746